MEMORANDUM **
Jacob Wempi Sillueta, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ decision adopting and affirming an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility determination because the IJ relied on an inconsistency in petitioner’s testimony regarding the current safety of petitioner’s family in Indonesia that goes to the heart of petitioner’s claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Accordingly, petitioner’s asylum claim is denied.
Because petitioner failed to establish eligibility for asylum, it necessarily follows that he failed to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Substantial evidence also supports the IJ’s denial of CAT relief. See id. at 1156—57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.